Citation Nr: 1604421	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition, to include tinea unguium and folliculitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION


The Veteran, who is the appellant, had active service from September 1982 to May 1983, and from November 2004 to January 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which denied service connection for a skin disability. 

The Veteran was initially scheduled for RO hearings in February 2010 and March 2010, but cancelled both, and indicated no desire for a RO hearing.  See March 2010 VA Form 21-4138.  As such, the request for a RO hearing has been withdrawn.  The Veteran has not requested a Board hearing.    

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to service connection for a skin disability is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran contends that a skin condition affecting the neck and back had its onset during the second period of service (November 2004 to January 2006) while stationed in in Iraq.  See December 2015 Appellant's Brief.  In a September 2015 statement, the Veteran contended that symptoms of a skin condition were not present prior to service in Iraq from "December 2005 to January 2006."   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

VA Dermatology Examination 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An April 2010 VA examination report reflects the VA examiner noted that any assessment of a skin condition was outside of the VA examiner's scope of practice; therefore, no opinion regarding etiology and/or nexus to service was offered.  A September 2011 VA examination report reflects the VA examiner opined that the currently diagnosed folliculitis was a skin disease with a clear and specific etiology, including as due to bacteria production, but failed to provide an adequate nexus opinion and/or supporting rationale.  The September 2011 VA examiner also did not address any other skin condition, including tinea unguium.  For these reasons, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed skin disorder. 

Service Treatment Records 

While VA has obtained various service treatment records submitted by the Veteran for second period of service from November 2004 to January 2006, the period in which the Veteran contends symptoms of a skin condition developed, it appears as though VA has not obtained the remaining service treatment records for this period.  Additionally, it is unclear whether VA has obtained service treatment records for the first period of service from September 1982 to May 1983.  On remand the AOJ should ensure that VA has all available service treatment records from these periods of service.  
Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received VA and private treatment for a skin disorder.  On remand the AOJ should attempt to obtain any outstanding VA and private treatment records concerning the remanded issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide information as to any
   private treatment for a skin condition, including tinea   
   unguium and folliculitis, not previously received by VA.    
   Upon receipt of the requested information and the     
   appropriate releases, the AOJ should contact all identified 
   health care providers and request that they forward copies 
   of all available treatment records and clinical  
         documentation pertaining to treatment of the Veteran's skin 
         condition(s), not already of record, for incorporation into 
         the record.  If identified records are not ultimately obtained, 
         the Veteran should be notified pursuant to 38 C.F.R. 
        § 3.159(e) (2015).

               2.  Associate with the record all VA clinical
    documentation (treatment records) pertaining to the    
    treatment of skin conditions, not already of record.   

3.  Request the Veteran to provide all remaining service treatment records in her possession for the active service periods of September 1982 to May 1983 and November 2004 to January 2006 (that is, all service treatment records not previously provided to VA).  

4.  The AOJ should contact the appropriate federal custodian and request a full copy of the Veteran's service treatment records for the active service periods of September 1982 to May 1983 and November 2004 to January 2006.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2015).

5.  Schedule a VA dermatology or skin disorders examination to help determine whether the Veteran has a currently diagnosed skin disorder, to include tinea unguium and folliculitis, that is related to service.  The examiner should obtain a full and accurate history from the record and from the Veteran, and indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

The examiner should provide the following opinions:   

A)  Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed tinea unguium is related to service? 

B) Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed folliculitis is related to service? 

C)  Does the Veteran have any other skin disorder?  If
so, is it as likely as not (i.e., probability of 50 percent or more) the disability had its onset during active service? 

4.  Then readjudicate the issue of service connection for a skin condition, including tinea unguium and folliculitis.  If the benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




